      Case 1:20-cv-00173-DMT-CRH Document 10 Filed 07/26/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Elard Thomas, individually, and as the        )
personal representative of the estate of      )
Amber Thomas,                                 )
                                              )       ORDER FOR SUPPLEMENTAL
                Plaintiff,                    )       STATUS REPORT
                                              )
       vs.                                    )
                                              )
United States of America,                     )       Case No. 1:20-cv-173
                                              )
                Defendant.                    )


       Plaintiff initiated the above-captioned action by complaint on September 21, 2020. (Doc.

No. 1). On motion by the United States, the Court stayed the above-captioned action pending further

order (Doc. No. 8). On January 27, 2021, the parties filed the following joint report on the status

of Plaintiff’s claim for Federal Employees’ Compensation Act (“FECA”) benefits before the

Secretary of Labor:

               On November 18, 2020, counsel for Elard Thomas sent a Claim for
       Compensation by Surviving Spouse (CA-5) to the United States Postal Service
       Control Office in Bismarck, North Dakota. On December 17, 2020, the United
       States Postal Service (“USPS”) forwarded that claim to the Office of Workers’
       Compensation Programs (“OWCP”) at the United States Department of Labor.
       OWCP is in the initial stages of processing Mr. Thomas’s claim, and anticipates
       issuing a request for information to USPS and Mr. Thomas on or about January 29,
       2021. The request for information asks for responses from USPS and Mr. Thomas
       within thirty (30) days.
               Accordingly, the parties jointly request that this Court (1) continue its stay
       in this matter, and (2) require the parties to provide the Court with an update of the
       status of the proceedings before the Secretary of Labor by May 1, 2021, if the
       Secretary has not made a coverage determination before that date.

(Doc. No. 9).

       Almost six months have since passed since the parties last updated the court. Consequently,


                                                  1
      Case 1:20-cv-00173-DMT-CRH Document 10 Filed 07/26/21 Page 2 of 2




parties shall file another joint report by August 29, 2021, further updating the Court on the status

of Plaintiff’s claim for FECA benefits before the Secretary of Labor.

       IT IS SO ORDERED.

       Dated this 26th day of July, 2021.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
